Citation Nr: 0022692	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-12 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1952 to 
June 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision from the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The probative medical evidence of record shows that the 
veteran's bilateral hearing loss cannot satisfactorily be 
dissociated from his active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records do not document any references to 
hearing loss.  Separation examination documented whispered 
voice to be 15/15 in both ears.  No audiometer was performed.  
A history of medical problems was reported; however, no 
mention of hearing loss was made, and the veteran 
specifically denied all other medical, surgical, and trauma 
history.  

Service records indicate that the veteran's military 
occupational specialty involved radio communications.  

In March 1994 the veteran submitted an informal claim for 
service connection of hearing loss.  Submitted with this 
claim were VA records dated from February 1994 showing that 
the veteran had undergone a hearing test.  

Uncertified pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
55
70
90
LEFT
5
10
45
75
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 in the left ear.

The veteran reported a history of a gradual decrease in 
hearing since the Korean War.  The veteran was found to have 
"mild/severe" sensorineural hearing loss above 1000 Hertz.  
The assessment was sensorineural hearing loss, greater in the 
right ear than the left ear.  

On VA follow-up in June 1994, the examiner noted that the 
configuration of the veteran's hearing loss, as demonstrated 
by the February 1994 testing, was consistent with his 
described history of noise exposure while on active duty.  

In June 1994 the veteran submitted his formal claim of 
entitlement to service connection for hearing loss.  The 
veteran reported that he was subjected to intensive training 
as a high speed Security Intercept Operator, wearing headsets 
to monitor high frequency tone-generated modulation signals 
from September 1952 through May 1953.  He stated that he was 
assigned to Korea from June 1953 through June 1954 as an 
Intercept Radio Operator Monitor, a position that required 
the use of headsets for long periods listening to and typing 
assigned "CW Communications Frequencies."  

The veteran stated that he was assigned to "The Ground 
Observer Corps" from June 1954 through June 1956, a position 
that required the use of headsets to monitor air craft.  

In July 1994 a VA examination was conducted.  Testing 
revealed certified pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
---
20
60
70
90
LEFT
---
15
55
70
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.

Testing was interpreted as revealing mild to profound 
sensorineural hearing loss above 1000 Hertz in the right ear 
and mild to severe sensorineural hearing loss above 1000 
Hertz in the left hear.  It was concluded that the test 
results were consistent with a loss of cochlear origin.  

A private medical record dated from November 1995 reveals 
that an audiogram was performed.  Pure tone thresholds, in 
decibels, were approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65
75
95
LEFT
15
25
55
75
90

Speech discrimination was described as being good 
bilaterally.  The examiner found that the results of the 
audiogram indicated a bilateral symmetrical, mild to 
profound, hearing loss.  

The examiner further concluded that the configuration of this 
hearing loss was typical of a noise induced hearing loss.  
Since the veteran was noted as not working in a hazardous 
noise area since leaving the military, it was concluded that 
it was "possible" that his hearing loss was service-
related.  

In February 1996 the RO received an undated VA progress note 
in which the assessment was sloping high frequency 
sensorineural hearing loss, consistent with noise induced 
loss.  

In April 1996 a local hearing was conducted.  The veteran 
contended that he incurred his hearing loss in service.  The 
veteran indicated that he first noticed his hearing loss 
around 1994 after noticing that he could not hear a high 
frequency alarm which had been installed at his place of 
work.  Transcript, pp. 1-3, 5.  He testified to working as a 
project engineer after service for seven years, and then was 
self-employed in the water conditioning business as a home 
seller.  Tr., p. 3.  The veteran's spouse testified that she 
first noticed that he was having problems with hearing about 
five years prior.  Tr., p. 4.  

The veteran indicated that he was not really aware of a 
problem with hearing for years because such loss was high 
frequency in nature.  He stated that he had not been in an 
occupation until recently which exposed him to high frequency 
noises, and that he therefore was not really aware of a 
hearing loss problem.  He indicated that he would still be 
unaware of such hearing loss if the high frequency alarm had 
not been installed.  He indicated that his inability to hear 
this alarm was what made him first aware of his hearing loss.  
Tr., p. 5.  

In September 1999 a VA examination was conducted.  The 
examiner noted that he was unable to find any audio results 
prior to February 1994.  The veteran reported a history of 
in-service noise exposure working as a high speed radio 
operator.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
---
35
65
70
95
LEFT
---
20
55
70
85

Speech recognition was 72 percent in the right ear and 76 
percent in the left ear.  

It was noted that this represented a significant decrease in 
hearing from February 1994.  

The assessment was mild sloping to profound high frequency 
sensorineural hearing loss in both ears with a significant 
decrease in word recognition as compared with February 1994 
results.  

It was found that his type and configuration of hearing loss 
is often seen with noise exposure.  The examiner then noted 
that his only reported noise exposure was in the service.  

However, the examiner then concluded that it "seems unlikely 
that his [hearing loss] is attributable entirely to his time 
in the service because" he did not notice the problem until 
36 years after his military service and because he has a 
progressive hearing loss as illustrated by the change from 
February 1994.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Initially, the Board finds that the veteran's claim for 
service connection for bilateral hearing loss is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  He has 
presented lay evidence of in-service noise exposure; he has a 
current bilateral hearing loss disability; and there are 
multiple medical opinions linking his condition to in-service 
noise exposure.  Hensley, supra.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other relevant 
records available which might pertain to the issue on appeal.  
The Board therefore finds that all indicated development has 
been completed, and VA has satisfied its duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  

Following a review of the pertinent evidence of record, the 
Board finds that the evidence is evenly balanced as to 
require application of the benefit of the doubt in favor of 
the veteran's claim.  Gilbert, 1 Vet. App. at 56.  

In the case at hand, there is no in-service documentation of 
hearing loss or trauma.  There is no post-service medical 
documentation of hearing loss until decades after his 
discharge from the military.  

On the other hand, it was concluded in a June 1994 VA 
progress note that the veteran's pattern of hearing loss was 
consistent with his described history of noise exposure on 
active duty.  

A similar conclusion was made in a November 1995 private 
medical record, in which it was found that the pattern of 
hearing loss was typical of a noise induced hearing loss, and 
that it was possible that the hearing loss was service-
related since the veteran had not worked in a hazardous noise 
environment since service.  

The April 1999 VA examiner's opinion does not lessen the 
probative value of the above opinions.  In rendering this 
opinion, the April 1999 VA examiner did not conclude that the 
veteran's hearing loss was not related to service.  Rather, 
the examiner indicated only that the current hearing loss 
disability was not attributable entirely to his time in the 
service, thereby leaving open the implication that at least a 
portion of his hearing loss can be attributed to service.  
Furthermore, like the other opinions mentioned above, the 
April 1999 VA examiner found that the type and configuration 
of the hearing loss was often seen with noise exposure, 
noting that the only reported noise exposure was in-service 
noise exposure.  

There is no evidence in the record suggesting that the 
veteran was exposed to post-service noise inducing trauma.  
The only evidence of possible traumatic noise exposure are 
the veteran's statements regarding his in-service exposure 
resulting from his activities involving radio communications.  
The veteran's description of the duties he performed in the 
military is supported by his service records indicating that 
his occupational specialty involved radio communication.  

Thus, all three medical opinions discussed above have 
concluded that the hearing loss is consistent with hearing 
loss resulting from noise exposure.  There is no post-service 
documentation of traumatic noise exposure.  One medical 
opinion indicated that it was possible that his hearing loss 
is service-connected.  A June 1994 VA progress note more 
conclusively noted that the pattern of the veteran's hearing 
loss was consistent with his described history of noise 
exposure while on active duty.  Finally, the April 1999 VA 
examiner did not conclude that the hearing loss was not 
related to service.  The examiner merely indicated that it 
was not entirely due to service.  

In addition, the Board is of the opinion that the absence of 
medical evidence of hearing loss for many years after 
discharge does not significantly lessen the probative value 
of the positive evidence in favor of the claim.  The absence 
of records of treatment has been credibly explained by the 
veteran's statements and testimony indicating that the 
progression of his symptoms was gradual and that he did not 
become fully aware of such symptoms until he was made aware 
of his inability to hear a high frequency alarm installed at 
work.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

Based upon a full review of the record, the Board therefore 
finds that there is an approximate balance of the positive 
and negative evidence, and that the veteran is entitled to 
the benefit of the doubt.  Alemany v. Brown, 9 Vet. App. 518, 
520 (1996) (citing Gilbert, supra, at 53).  Accordingly, the 
Board concludes that bilateral hearing loss was incurred 
during active service.  


ORDER

Service connection for bilateral hearing loss is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

